Opinión de conformidad emitida por la
Juez Asociada Se-ñora Rodríguez Rodríguez,
a la que se une la Jueza Pre-sidenta Oronoz Rodríguez y el Juez Asociado Señor Es-trella Martínez.
Estoy conforme con el dictamen emitido por este Tribunal. Este caso ofrece la oportunidad de determinar la procedencia de una petición de injunction al amparo del Artículo 3-A de la Ley de Contratos de Distribución, Ley Núm. 75 de 24 junio de 1964, según enmendada, 10 LPRA sec. 278b-1, ante unos hechos muy particulares. A saber, es preciso examinar la procedencia del remedio interdictal en el contexto de una relación de distribución compleja donde coexisten acuerdos de distribución exclusiva y no exclusiva. Considerando que este Foro no ha analizado dicha disposición legislativa ante un marco fáctico similar, consigno esta opinión.
[[Image here]]
El 1 de mayo de 2005 Grifols Biologicals, Inc. (GBI) sus-cribió un contrato de distribución con Caribe Rx Service, Inc. (Caribe Rx) en el que GBI lo designó como distribuidor no exclusivo, para el mercado de Puerto Rico, de sus pro-ductos hemoderivados.(1) Posteriormente, el 16 de enero de *212008, Grifols USA, en representación de GBI, suscribió un nuevo contrato de distribución mediante el cual se le con-cedió a Caribe Rx la distribución exclusiva, para el mer-cado de Puerto Rico, de los productos de GBI.(2)
El 7 de junio de 2010, el Sr. Gregory G. Rich y el Sr. William R. Stopher, presidentes y directores ejecutivos de Grifols, Inc. y Grifols USA, respectivamente, le cursaron una misiva a Caribe Rx. En ésta anunciaron que las enti-dades Grifols adquirirían la corporación Talecris Biothera-peutics, Inc. (Talecris), empresa que manufacturaba pro-ductos hemoderivados, algunos de los cuales competían en el mercado con los productos de las entidades Grifols. Ex-presaron, además, que dicha fusión tendría el resultado de expandir sus operaciones y líneas de productos.
A esos efectos, en mayo de 2011 Caribe Rx sostuvo una conversación vía telefónica con representantes de las enti-dades Grifols en la que éstos le informaron sobre el estado avanzado de los procedimientos relacionados a la adquisi-ción de Talecris y las oportunidades que este negocio produ-ciría para el mercado de Puerto Rico. Así, pues, Caribe Rx presumió que manejaría una nueva cartera de productos como consecuencia de esta fusión corporativa. Finalmente, el 21 de junio de 2011, Grifols anunció que el proceso de adquisición de Talecris había culminado exitosamente.
El 16 de febrero de 2012 se llevó a cabo una reunión, en Carolina del Norte, entre los representantes de Caribe Rx y la nueva gerencia de Grifols USA. Durante ésta, Caribe Rx realizó una presentación en la que expuso las particu-laridades de su negocio, su trayectoria como distribuidor exclusivo de GBI para el mercado de Puerto Rico y sus expectativas sobre el futuro de la relación contractual. Aunque los representantes de Grifols USA le aseguraron a Caribe Rx que continuaría distribuyendo exclusivamente *22los productos de GBI para el mercado de Puerto Rico, le informaron que no podían ofrecerle, al momento, la distri-bución exclusiva de la nueva línea de productos de Grifols Therapeutics, Inc. (GTI), antigua Talecris.(3) Ello, puesto que existían contratos de distribución vigentes, pactados entre diversos distribuidores y la antigua Talecris, en los que se le reconocía autorización a éstos para distribuir los productos de GTI en el mercado de Puerto Rico.
Por lo tanto, Grifols USA explicó que no podría suscribir documento alguno donde le otorgara exclusividad a Caribe Rx para la distribución de dichos productos, hasta tanto es-tos contratos expiraran. A esos efectos, Grifols USA especuló que dichas relaciones contractuales culminarían para finales del 2012.
En consideración a lo anterior, le delegaron al Sr. Ronald Stephens, gerente de cuentas nacionales de GTI, la enco-mienda de concertar un plan de transición que incorporara la línea de productos de GTI al acuerdo de distribución ex-clusiva de Caribe Rx para el mercado de Puerto Rico. Esto, una vez vencieran los referidos contratos de distribución.
El 13 de marzo de 2012, Grifols USA le cursó a Caribe Rx un nuevo borrador de contrato. Éste se diferenciaba de los pactados anteriormente, ya que establecía una distinción entre los productos que Caribe Rx podría distribuir de forma exclusiva y aquellos que sólo podría distribuir de forma no exclusiva. A saber, Caribe Rx continuaría manejando la dis-tribución exclusiva de los productos de GBI, tal y como lo hizo desde el 2008 hasta el 2011. No obstante, la nueva línea de productos de GTI sería distribuida de forma no exclusiva, en atención a lo que los representantes de Grifols USA le informaron a Caribe Rx durante la reunión de febrero de 2012.
*23Como respuesta, el 16 de marzo de 2012, Caribe Rx le envió una comunicación a Grifols USA en la que identificó aquellos aspectos del contrato con los que estaba en des-acuerdo; particularmente, lo relacionado con la distribu-ción no exclusiva de los productos de GTI. Posteriormente, el 23 de marzo de 2012, el Sr. Joel Abelson, presidente de las operaciones comerciales de Grifols USA en Norteamé-rica, le envió a Caribe Rx un correo mediante el cual in-formó que designó personal de su equipo de trabajo para atender las incomodidades señaladas y expresó: “[n]othing has changed in terms of our intentions since our meeting in North Carolina. [...] Please continue to work with our team on these various issues so that we can come to an agreement that works for both companies”. Apéndice, pág. 866.
Durante el proceso de negociación, mientras sostenían una conversación vía telefónica con Caribe Rx, los repre-sentantes de Grifols USA reafirmaron que no era posible reconocer en el contrato que cancelarían relaciones de dis-tribución prexistentes, ya que ello podría exponerlos a in-currir en incumplimiento contractual. Asimismo, reitera-ron que era necesario esperar al vencimiento de dichos contratos para enmendarlos y garantizarle a Caribe Rx la distribución exclusiva respecto a los productos de GTI.
Así las cosas, durante el mes de abril del 2012, Grifols, Inc., GTI y GBI suscribieron un contrato de distribución con Caribe Rx para el periodo de 1 de abril de 2012 al 31 de diciembre de 2012. Conforme al resultado de las negocia-ciones entre las partes, la cláusula 1 disponía que Caribe Rx sería el distribuidor exclusivo de los productos de GBI y un distribuidor no exclusivo de los productos de GTI para el mercado de Puerto Rico.(4) Dicho contrato contenía, ade-*24más, una cláusula en la que se estipuló, en lo pertinente, que este acuerdo era el único que regía las relaciones de distribución ahí contempladas, desplazando cualquier otro pacto al que hubieran llegado las partes con anterioridad al mismo. (5)
Posteriormente, el 1 de noviembre de 2012, conforme a lo estipulado en el contrato, Caribe Rx le notificó a Grifols USA su intención de renovarlo.(6) Como respuesta, Grifols USA le envió un borrador de enmienda; no obstante, en éste no se contempló la relación de distribución exclusiva respecto a los productos de GTI. Por ello, el 29 de enero de 2013, Caribe Rx, al entender que los contratos de distribu-*25ción prexistentes ya no eran un obstáculo, le solicitó a Gri-fols USA que incluyeran los productos de GTI bajo su dis-tribución exclusiva. Grifols USA acusó recibo de dicha comunicación e indicó que respondería a la misma.
Nótese que durante los meses de diciembre de 2012 y enero de 2013, Grifols USA y Cardinal Health 108, Inc. (Cardinal Health 108) suscribieron un contrato de distri-bución no exclusiva para el 2013, respecto a los productos de GTI, que comprendía el mercado de Estados Unidos y otros mercados. En dicho acuerdo se estipuló, además, que Cardinal Health 108 no podría vender directamente los productos de GBI en el mercado de Puerto Rico.
En febrero de 2013, Caribe Rx sostuvo una reunión de negocios con Cardinal Health PR 120, Inc. (Cardinal Health 120).(7) Durante dicha reunión, Cardinal Health 120 no re-conoció que Caribe Rx manejara la distribución exclusiva de los productos de GTI. En consecuencia, Caribe Rx le solicitó a Grifols USA que le aclarase a Cardinal Health 120 que era el distribuidor exclusivo de los productos de Grifols, inde-pendientemente de quién los manufacturase, a saber, GBI o GTI. Luego de sostener varias conversaciones vía telefónica sobre el particular, Grifols USA le informó a Caribe Rx que no sería factible concederle la distribución exclusiva de los productos de GTI, ya que no sería posible cancelar las rela-ciones contractuales vigentes para así hacerlo.
Como consecuencia, el 18 de abril de 2013, Caribe Rx presentó una demanda ante el Tribunal de Primera Ins-tancia contra las entidades Grifols y Cardinal Health 120. En ésta, alegó violación a la Ley de Contratos de Distribución, Ley Núm. 75 de 24 junio de 1964, según enmendada, 10 LPRA secs. 278-278e; incumplimiento de contrato, e in-*26terferencia torticera con una relación contractual. Asi-mismo, presentó una Moción Solicitando Remedio Provisional en virtud del Artículo 3-A de la precitada disposición legal.
Luego de múltiples incidentes procesales, el Tribunal de Primera Instancia ordenó la celebración de una vista evi-denciaría para resolver la solicitud de remedio provisional.(8) La misma se llevó a cabo el 20 de marzo y el 15 de abril de 2014. En ésta, se recibió extensa prueba do-cumental y testificaron el Ledo. Rafael Emanuelli, vicepre-sidente de Caribe Rx, y el Sr. Jim Vollins, oficial superior de la división legal de GTI.
Celebrada la vista, el 2 de mayo de 2014, el Tribunal de Primera Instancia emitió una Resolución y Orden, mediante la cual ordenó a Grifols, Inc., Grifols USA, GBI y GTI que se abstuviesen de menoscabar los derechos de Caribe Rx du-rante la pendencia del pleito. Por ello, el foro primario or-denó cesar y desistir de la venta de productos de Grifols, incluyendo aquellos manufacturados por la antigua Tale-cris, a Cardinal Health 120 y cualquiera de sus afiliadas y sucesoras, así como a otros distribuidores para la reventa en el mercado de Puerto Rico.
Las entidades Grifols y Cardinal Health 120 presenta-ron recursos de certiorari ante el Tribunal de Apelaciones. En síntesis, argüyeron que erró el foro primario al conce-der el remedio provisional. No obstante, el 30 de junio de 2014, el foro apelativo intermedio emitió una Resolución en la que denegó la expedición del recurso solicitado.
*27Al igual que el Tribunal de Primera Instancia, el Tribunal de Apelaciones razonó que las conversaciones previas a la firma del contrato del 2012 concedían un derecho de dis-tribución exclusiva a Caribe Rx, tanto para los productos de GBI como los de GTI, una vez vencidos los contratos de la antigua Talecris para finales del 2012. El 29 de julio de 2014, Cardinal Health 120 presentó una Solicitud de Re-consideración ante el foro apelativo intermedio, la cual fue denegada mediante Resolución el 13 de agosto de 2014.
Inconformes, tanto Cardinal Health 120 como las enti-dades Grifols presentaron peticiones de certiorari ante este Tribunal. En síntesis, ambos peticionarios arguyen que erraron los foros recurridos al conceder el remedio provisional en cuestión. En lo pertinente, argumentan que dicho proceder fue contrario a derecho, puesto que contravenía nuestros pronunciamientos en Next Step Medical v. Bromedicon et al., 190 DPR 474 (2014). Particularmente, funda-mentaron su contención en que el contrato vigente entre las entidades Grifols y Caribe Rx dispuso, de forma diá-fana, el carácter no exclusivo de la relación de distribución referente a los productos de GTI y la revocación de cual-quier acuerdo anterior al que hayan llegado las partes.
En consideración a lo anterior, los peticionarios plan-tean que el proceder de los tribunales recurridos tuvo el efecto de reformular las relaciones jurídicas entre las par-tes, concediéndole a Caribe Rx una relación de exclusivi-dad que nunca tuvo. Por último, resaltan que tal resultado atenta contra el propósito de los remedios contemplados en el Artículo 3-A de la Ley Núm. 75, supra, a saber, conser-var el statu quo respecto a las relaciones jurídicas entre las partes.
El 12 de diciembre de 2014 este Tribunal emitió una Resolución mediante la cual se ordenó la consolidación de ambos casos. Con el beneficio de las comparecencias de las partes, evalúo la presente controversia.
*28i—I i—I
A
Aunque el desarrollo de las relaciones comerciales ha dado paso a una multiplicidad de métodos para configurar los negocios jurídicos, el contrato subsiste como su piedra angular. Éste, en esencia, es una “convención o acuerdo de voluntades por el que se crean, modifican o extinguen re-laciones jurídicas de contenido patrimonial”. J. Puig Brutau, Fundamentos de derecho civil, 3ra ed., Barcelona, Ed. Bosch, 1988, T. II, Vol. 1, pág. 10.
El Artículo 1206 del Código Civil de Puerto Rico, 31 LPRA sec. 3371, dispone que un contrato existe desde que una o varias personas consienten a obligarse respecto de otra u otras. Así, pues, su existencia está condicionada a un punto clave en el tiempo donde se armonizan intereses opuestos mediante un acuerdo de voluntades. L. Diez-Picazo, Fundamentos de derecho civil patrimonial, 6ta ed., Navarra, Ed. Aranzadi, 2007, T. I, pág. 95; J.L. Concepción Rodríguez, Derecho de contratos, Barcelona, Ed. Bosch, 2003, pág. 54; Puig Brutau, op. cit., págs. 167-168.
A esos efectos, la doctrina tradicional desglosa la vida de un contrato en tres etapas, a saber: la generación, el per-feccionamiento y la consumación. Para resolver esta con-troversia, es preciso distinguir las primeras dos. En primer lugar, la generación “trata de un período preparatorio, que da como resultado una serie de actos, de los cuales surge el consentimiento contractual”. Diez-Picazo, op. cit., pág. 331. Durante esta fase pueden llevarse a cabo conversaciones, intercambios de información y posibles adelantos de condi-ciones contractuales que den paso a tratos preliminares. Conviene reiterar que éstos “no suponen la fijación defini-tiva de una oferta contractual, sino la realización de actos preparatorios de un (eventual e hipotético) contrato que a, la postre, puede llegar a celebrarse o no”. C. Lasarte Álvarez, Principios de derecho civil, 4ta ed., 1996, T. 2, pág. 65. *29Véase, además, J. Santos Briz, Los contratos civiles: nuevas perspectivas, Granada, Ed. Comares, 1992, pág. 74.
Los principios jurídicos que entran en función durante la referida etapa precontractual deben ser cónsonos con la oscilación que caracteriza las negociaciones entre las partes. Por ello, hemos reconocido, de forma reiterada, que “[e]s un principio básico del derecho de obligaciones que nadie está obligado a contratar”. Colón v. Glamourous Nails, 167 DPR 33, 44 (2006). Por lo tanto, “las partes no están obligadas a proseguir con las negociaciones hasta perfeccionar el contrato, sino que están en libertad de con-traer el vínculo o de retirarse, según convenga a sus mejo-res intereses”. Prods. Tommy Muñiz v. COPAN, 113 DPR 517, 526 (1982). Claro está, ello sujeto al principio de buena fe que impera en nuestro derecho contractual.
Concluida la etapa precontractual, es necesario que la voluntad interna de las partes se manifieste y que no haya desavenencias entre lo querido y lo declarado en cuanto al objeto y la causa del contrato. Véase Artículo 1214 del Código Civil, 31 LPRA sec. 3401. Ahora bien, es necesario aclarar que no toda manifestación de voluntad puede ser considerada como suficiente para configurar la formación de un contrato. Díez-Picazo, op. cit., pág. 187. La voluntad suficiente es aquella manifestada con conciencia de las consecuencias prácticas que han de establecerse tras su exteriorización, así como de los efectos jurídicos que vincu-larán a los contratantes. Véase M. Planiol y G. Ripert, Tratado elemental de derecho civil, 4ta ed., 2003, T. 5, pág. 21. “ [Precisamente esta idea del consentimiento contractual como voluntad de crear una vinculación y como voluntad de vincularse permite separar los genuinos contratos de los que pueden ser considerados acuerdos no vinculantes [...] ”. Díez-Picazo, op. cit., pág. 189.
Examinado lo anterior, resulta “obvio que determinar el momento de perfección del contrato es asunto de extraor-dinaria importancia y no una mera cuestión teórica, pues a *30partir de dicho momento la oferta dejará de ser tal [y] po-drán compelerse las partes al cumplimiento del contrato”. Lasarte Álvarez, op. cit., pág. 61.
B
La interpretación de los contratos conlleva un ejercicio de indagación dirigido a identificar la real voluntad de las partes. Municipio Mayagüez v. Lebrón, 167 DPR 713 (2006); Merle v. West Bend Co., 97 DPR 403, 409-410 (1969). A través de este proceso, se intenta “reconstruir el sentido de una declaración negocial [sic] para conseguir los efectos deseados por las partes”. Ramírez, Segal & Látimer v. Rojo Rigual, 123 DPR 161, 174 (1989). Claro está, dicho ejercicio se debe contextualizar en el principio de la auto-nomía de libertad de contratación. Véanse: 31 LPRA sec. 3372; Coop. Sabanera v. Casiano Rivera, 184 DPR 169, 173 (2011); VDE Corporation v. F & R Contractors, 180 DPR 21, 33 (2010); BPPR v. Sucn. Talavera, 174 DPR 686, 693 (2008).
El Código Civil sienta las pautas para la interpretación contractual. “Como se sabe[,] la tendencia de los tribunales es [...] limitar la interpretación a los casos en que se haga verdaderamente necesaria”. Marcial v. Tomé, 144 DPR 522, 537 (1997). Por ello, como punto de partida, el Artículo 1233 del Código Civil establece que si los términos de un contrato son claros y no dejan duda sobre la intención de los contra-tantes, se estará al sentido literal de sus cláusulas. 31 LPRA sec. 3471. Véanse: C.F.S.E. v. Unión de Médicos, 170 DPR 443, 450 (2007); S.L.G. Irizarry v. S.L.G. García, 155 DPR 713, 726 (2001); Marcial, supra, pág. 536. “Dicho cri-terio objetivo exige que la voluntad no manifestada quede descartada en interés de la buena fe y de la seguridad de las transacciones. Hay que exceptuar el especial tratamiento que corresponde a los casos de error mutuo (disenso) y de fraude”. (Énfasis suplido). Puig Brutau, op. cit., pág. 169.
*31Cabe señalar, además, que “[l]os términos de un contrato son claros cuando son suficientes en contenido para ser en-tendidos en un único sentido, sin dar lugar a dudas o con-troversias, sin diversidad de interpretaciones y sin necesi-tar, para su comprensión, razonamientos o demostraciones susceptibles de impugnación”. C.F.S.E., supra, pág. 450.
Por otra parte, la segunda oración del precitado artículo dispone que, si las palabras aparentaran ser contrarias a la intención de las partes, esta última prevalecerá sobre aquellas. Véanse: 31 LPRA sec. 3471; VDE Corporation, supra, pág. 35. El Artículo 1234 del Código Civil establece lo que el juzgador deberá considerar para evaluar la intención, a saber: “los actos de éstos [los contratantes] coetáneos y posteriores [...] 31 LPRA sec. 3472.(9) Hemos establecido que el contenido de esta disposición no constituye una limi-tación a las herramientas de hermenéutica, por lo que “[e]ste precepto es de carácter demostrativo no taxativo y, por lo tanto, no impide que se tomen en consideración actos anteriores a la contratación. Después de todo, los actos pre-parativos del contrato son muchas veces más imparciales que los posteriores”. Ramírez, Segal & Látimer, supra, pág. 174. Véanse: Municipio Mayagüez, supra, pág. 724; Unisys v. Ramallo Brothers, 128 DPR 842, 853 (1991); Marina Ind., Inc. v. Brown Boveri Corp., 114 DPR 64, 69-70 (1983).
Además, cabe resaltar que “el principio de lealtad incide sobre la interpretación de los contratos. Es decir, cuando resulta necesario determinar cuál fue la común voluntad de los contratantes, se entiende que éstos quisieron expresarse como lo hubiera hecho una persona de buena fe”. Municipio *32Mayagüez, supra, pág. 724. Por lo tanto, “no se puede buscar oscuridad ni tergiversar la interpretación de los contratos para llegar a resultados absurdos o injustos”. S.L.G. Irizarry, supra, pág. 726. Véase VDE Corporation, supra, pág. 36.
Por otro lado, hemos reconocido que la interpretación de la declaración de voluntad no se puede realizar en el vacío. Por ello, se debe tomar en consideración la ocasión, las circunstancias, las personas y el acuerdo que se in-tentó llevar a cabo. Véase Ramírez, Segal & Látimer, supra, pág. 174. Asimismo, hemos comentado que “[e]n la determinación sobre cuál ha sido la intención de las par-tes al contratar, resulta de suma importancia tomar en consideración quiénes son las partes, en particular sus experiencias y conocimientos especializados sobre la ma-teria sobre la cual versa el contrato”. Unisys, supra, pág. 853. A esos efectos, y de pertinencia al caso de autos, al disponer de una controversia donde una de las partes con-tratantes era un profesional del Derecho, determinamos que “[e]s preciso que tengamos en cuenta el hecho de que la aquí recurrente es abogada y no una persona lega, por lo que no desconoce la terminología y las condiciones con-tractuales bajo las cuales se llevan a cabo este tipo de negocios jurídicos”. CNA Casualty of P.R. v. Torres Díaz, 141 DPR 27, 39 (1996).
Por último, “[u]na vez se determina lo que las partes acordaron, el juzgador debe resolver las controversias entre las partes acorde a lo estipulado”. C.F.S.E., supra, pág. 451.
I—1 l-H f—i
La Ley de Contratos de Distribución reglamenta la terminación de las relaciones contractuales entre los dis-tribuidores de productos y servicios en el mercado de Puerto Rico y aquellos principales o concedentes que los *33emplean.(10) Véanse: Pacheco v. Nat’l Western Life Ins. Co., 122 DPR 55, 62-63 (1988); Marina Ind., Inc., supra, pág. 64. Considerando que las relaciones de distribución son vi-tales para la economía, el interés público y el bienestar general de nuestro País, la Legislatura aprobó esta medida con el propósito de implantar un esquema regulatorio que propiciara una estabilidad razonable en el ámbito de los negocios jurídicos que las componen. Véanse: Warner Lambert Co. v. Tribunal Superior, 101 DPR 378, 398 (1973); Walborg Corp. v. Tribunal Superior, 104 DPR 184 (1975).
Con tal de impartirle efectividad a los postulados de esta legislación, se estableció una causa de acción de carácter torticera a favor de los distribuidores. Ésta contempla aque-llas circunstancias en las cuales, de manera arbitraria: (1) se efectúa una terminación de un contrato de distribu-ción; (2) se produce un menoscabo de la relación contractual, o (3) se deniega su renovación.(11) En consecuencia, la Ley Núm. 75 priva al principal o concedente de realizar dichas actuaciones, excepto en instancias donde medie justa causa para ello. 10 LPRA secs. 278a y 278a-1. “Nótese que la justa causa se limita a actos imputables al distribuidor. Sola-mente cuando el distribuidor incurra en incumplimiento de algunas de las condiciones esenciales o afecte adversamente en forma sustancial los intereses del principal, éste puede dar por terminado el contrato sin reparación de daños”. Warner Lambert Co., supra, pág. 400. Véase, además, Medina & Medina v. Country Pride Foods, 122 DPR 172, 186 (1988).
*34De otra parte, cónsono con el propósito que persigue la Ley Núm. 75, el legislador le confirió a los tribunales el po-der de conceder remedios provisionales o medidas de natu-raleza interdictal durante el curso de un litigio al amparo de esta ley. Véase Next Step Medical, v. Biomet, Inc,, 195 DPR 739 (2016). Ello, pues, se interesaba “evitar la realización de actos que podrían producir daños irreparables, mientras se dilucida la existencia o no, de justa causa para la termina-ción de la relación contractual”. (Énfasis suplido). Véase Next Step Medical, 190 DPR, supra, pág. 490. Ahora bien, debo puntualizar que el propósito de estos remedios es “evita[r] el debilitamiento del distribuidor en esta etapa crucial del conflicto y nivela[r] el poder real de las partes. A manera de un primer auxilio, equivale a un torniquete que evita que se desangre el distribuidor mientras reclama los derechos consagrados en la Ley Núm. 75 [...] ”. (Énfasis suplido). Systema de P.R., Inc. v. Interface Int’l, 123 DPR 379, 387 (1989).
Recientemente, en Next Step Medical, 190 DPR, supra, reconocimos que el remedio interdictal preceptuado en el Artículo 3-A de la Ley Núm. 75 es de origen estatutario que requiere un tratamiento especial. Esto es, el análisis para determinar su procedencia debe realizarse estableciendo un balance entre los criterios rectores para la expedición del injunction clásico y la política pública que persigue en la referida ley. Ahora bien, en esa ocasión advertimos que “aunque la Ley Núm. 75 fue expresamente promulgada para proteger los intereses de los distribuidores, la conce-sión de su remedio extraordinario no puede ser automática”, Íd., pág. 498.
Evaluados los fundamentos que emplearemos al consi-derar la expedición del remedio en cuestión, es necesario ilustrar los criterios particulares a ser examinados. En primer lugar, el juzgador debe determinar si la parte peticio-naria evidenció que es un distribuidor, según definido por la Ley Núm. 75. Satisfecho este criterio de umbral, procede *35examinar los intereses de las partes, enmarcados en los propósitos de la política pública comprendidos en esta ley. Para ello, se debe ponderar lo siguiente: (1) la naturaleza de los daños que puede provocarle a la parte peticionaria la denegatoria del remedio solicitado; (2) el impacto del re-curso sobre el interés público, y (3) las razones por las cua-les se debe mantener el vínculo contractual vigente vis a vis la posibilidad de que la causa se torne académica.(12)
Por último, es esencial puntualizar que este Tribunal decidió, en Next Step Medical, 190 DPR, supra, que si la petición del interdicto preliminar se basa en el “menoscabo sufrido como consecuencia de que el principal [haya] infringido] un acuerdo de exclusividad con el distribuidor [...] le corresponde a este último demostrar en la segunda parte del escrutinio el alegado carácter de exclusividad del pacto en relación a los demás criterios requeridos para la concesión del recurso”. Id., pág. 502.
IV
Como anticipé, los peticionarios arguyen que los foros recurridos erraron al conceder el remedio interdictal pro-visto en el Artículo 3-A de la Ley Núm. 75. Por lo tanto, la controversia exige determinar la procedencia de ese reme-dio provisional conforme a los hechos antes reseñados.
En primer lugar, no hay duda de que Caribe Rx es un distribuidor conforme a la Ley Núm. 75. Ello queda de ma-nifiesto tras un análisis de la relación contractual de dis-tribución que poseyó con las entidades Grifols desde el 2005.(13)
*36Satisfecho ese criterio de umbral, precisa determinar si Caribe Rx, al momento de solicitar el remedio provisional, tenía la distribución exclusiva de los productos de las enti-dades Grifols, incluyendo aquellos manufacturados por GTI. Conforme a los principios de interpretación contractual reseñados, comienzo por examinar las disposiciones del contrato de distribución que suscribieron Grifols USA y Caribe Rx en abril del 2012.
Según surge de los hechos, el referido contrato delineó el carácter de la relación de distribución entre las partes contratantes. En particular, Caribe Rx figuró como distri-buidor no exclusivo de los productos de GTI y se hicieron constar las razones por las cuales Grifols USA no podía otorgarle la distribución exclusiva de dichos productos —sin sujeción al futuro vencimiento de algún contrato prexistente—. Del mismo modo, Caribe Rx se comprometió a no hacer reclamación alguna respecto a la distribución exclusiva de los productos de GTI.
Asimismo, es esencial reiterar que en dicho contrato se incluyó una cláusula mediante la cual, en lo pertinente, se estipuló que el contrato: (1) constituía el único pacto entre las partes, y (2) desplazaría cualquier acuerdo previo res-pecto a los asuntos ahí contemplados.
A pesar de que el lenguaje de las referidas disposiciones es claro, Caribe Rx argumenta que, previo a su constitu-ción, Grifols USA le concedió la distribución exclusiva en cuestión y tal acuerdo debió cobrar vigencia a inicios del 2013. Con tal de erradicar las suspicacias que puedan le-vantar planteamientos de esta índole, este Tribunal “no ha vacilado en indagar más a fondo sobre cuál ha sido la ver-dadera intención de las partes [...] ”. Marcial, supra, pág. 536. Por ello considero, si bien someramente, los actos an-*37teriores, coetáneos y posteriores a la otorgación del refe-rido contrato.
Los sucesos anteriores al perfeccionamiento del contrato se limitan a conversaciones, de ambas partes, sobre inten-ciones y posibles propuestas para la concesión a Caribe Rx de la distribución exclusiva de los productos de GTI. Soy del criterio que dichos actos no entrañaron la concreción de una relación propiamente contractual. En particular, ello es evi-dente al contrastar la actuación de las partes previo al envío del borrador de contrato y aquella manifestada con posterioridad. Las negociaciones que se suscitaron en ese momento, donde se cursaron múltiples borradores de en-miendas y se llevaron a cabo un sinnúmero de conversacio-nes vía telefónica y vía electrónica, constituyeron el punto de encuentro de voluntades que debían armonizarse para dar paso al perfeccionamiento de la relación contractual.
Evidentemente, Caribe Rx, por conducto de su vicepre-sidente —quien es un profesional del Derecho—, intentó concretar aquellas intenciones y propuestas que ambas partes habían desarrollado durante el transcurso de las negociaciones. Ahora bien, la firma del contrato en cues-tión demuestra que Caribe Rx aceptó los términos y las condiciones con que ambas partes lograron estar de acuerdo.
Posteriormente, tras la manifestación de intención de Caribe Rx de renovar el contrato en cuestión, Grifols USA mantuvo inalterada su oferta respecto a la relación de dis-tribución que sostendría con Caribe Rx. En ese momento, Caribe Rx estaba llamado a reanudar un proceso de nego-ciación para que su interés de convertirse en distribuidor exclusivo de los productos de GTI se hiciera parte del con-trato a perfeccionarse. Ello, puesto que no podía pretender que Grifols USA se viera obligado por intenciones y pro-puestas previas que no se concretaron en una relación contractual y fueron, efectivamente, desplazadas por la preci-tada cláusula suscrita por ambas partes.
*38Dar curso al planteamiento de Caribe Rx sería atentar contra el aludido principio de lealtad, con tal de imponer la voluntad de una de las partes que no logró su cometido de configurar la relación contractual conforme a todos sus intereses. Dicho proceder tendría el resultado de menosca-bar la seguridad de las relaciones contractuales que nues-tro ordenamiento jurídico busca proteger. Además, ello trastocaría el carácter del contrato de distribución que se distingue “ £por su continuidad, estabilidad, confianza mu-tua [y] coordinación entre ambas partes en calidad de em-presarios independientes, sin subordinación jerárquica5 ”. (Énfasis en el original). Lorenzana v. Gen. Accid. Ins. Co., 154 DPR 547, 553 (2001).
Por estas razones, estimo que la presunta relación de exclusividad, en lo que concierne a los productos de GTI, no se perfeccionó. Consecuentemente, concluyo que erró el Tribunal de Primera Instancia al conceder el interdicto preliminar con relación a los productos de GTI, que fuera avalado, sin más, por el Tribunal de Apelaciones.
Ahora bien, considerando que la controversia de autos versa sobre la concesión de un remedio provisional res-pecto a dos líneas de productos, resta por determinar si procedía la concesión del interdicto provisional en cuanto a los productos de GBI.
Concluyo, en primer lugar, que Caribe Rx probó efecti-vamente que tenía una relación de distribución exclusiva vigente respecto a dichos productos. Ello queda de mani-fiesto al evidenciarse la renovación de la relación contractual con las entidades Grifols para el 2013, conforme al procedimiento estipulado en el contrato. Véase escolio 6.
Por lo tanto, en el contexto de estos productos, corres-ponde sopesar los intereses de las partes con la política pú-blica que orienta la concesión del remedio solicitado. Según surge de las determinaciones de hechos que realizó el Tribunal de Primera Instancia, Caribe Rx expuso la naturaleza de los daños que sufrirían de denegarse el remedio *39provisional. A esos efectos, el foro primario expresó que “[djurante la vigencia de la relación entre Grifols y Caribe Rx, Cardinal [Health 120] ha ofrecido, a través de su sis-tema electrónico de venta para Puerto Rico, los productos Grifols fabricados por Grifols Biological Apéndice, pág. 1171. En particular, Caribe Rx planteó que las actuaciones de los peticionarios podrían repercutir en una reducción de su volumen de ventas y tienen el efecto de concederle a Cardinal Health 120 los beneficios resultantes del mercado que desarrolló Caribe Rx para los productos de GBI en Puerto Rico, a su costo y su favor, mediante diversas estrategias y actividades de promoción, desde que comenzó su relación contractual con las entidades Grifols.
Por otra parte, los peticionarios no presentaron eviden-cia tendente a demostrar los efectos, si alguno, de cómo se verían afectados por la concesión del remedio solicitado respecto a los productos de GBI. Véase Next Step Medical, supra, pág. 16. Estimo que ello es así, debido a la patente claridad del contrato de distribución entre Caribe Rx y las entidades Grifols respecto a la relación de distribución ex-clusiva sobre estos productos y la imposibilidad de que Cardinal Health 120, sus afiliadas o sucesoras, y otros dis-tribuidores, distribuyan directamente los productos de GBI en el mercado de Puerto Rico.
Según reseñé, la Ley Núm. 75, supra, tiene como propó-sito proveer una defensa a los intermediarios que repre-sentan productos o servicios en los diversos niveles de una cadena de distribución. En concreto, la intención de esta medida es detener aquellas prácticas indebidas que tengan el efecto de terminar o menoscabar, sin causa justificada, las relaciones con los distribuidores luego de que éstos han cre-ado un mercado favorable para sus productos. Esto, pues, dichos actos frustrarían “ ‘las legítimas expectativas e inte-reses de los que tan eficientemente han cumplido con sus responsabilidades’”. Walborg Corp., supra, pág. 188. Véase, además, J. Soler Motors v. Kaiser Jeep Int’l, 108 DPR 134 *40(1978). En lo práctico, esta ley persigue nivelar las condicio-nes de contratación de dos grupos económicamente dispares. Medina & Medina, supra, pág. 183; Walborg Corp., supra, pág. 189.
El Artículo 3-A de la Ley Núm. 75 establece que el tribunal podrá conceder cualquier remedio provisional “[e]n cual-quier pleito en que esté envuelta directa o indirectamente la terminación de mi contrato de distribución o cualquier acto en menoscabo de la relación establecida entre el principal o concedente [...] 10 LPRAs ec. 278b-1. Soy del criterio que el proceder de los peticionarios entraña un acto en menoscabo de la relación de distribución exclusiva entre Caribe Rx y las entidades Grifols respecto a los productos de GBI. Por lo tanto, determinar que el remedio solicitado es improcedente en cuanto a esta línea de productos atentaría contra la po-lítica pública consagrada en los postulados de la Ley Núm. 75. En sí, dicho resultado tendría un impacto negativo en el interés público ya que haría inefectivos los remedios provis-tos por esta ley.
Consecuentemente, los tribunales inferiores, respecto a los productos de GBI, actuaron en consonancia con el man-dato legislativo consagrado en el Artículo 3-A de la Ley Núm. 75 al mantener el estado de las relaciones contractua-les vigentes y evitar que la causa de acción se tornara académica.
V
Por los fundamentos que anteceden, resulta forzoso con-cluir que erró el Tribunal de Primera Instancia, al igual que el foro apelativo intermedio, al conceder un remedio in-terdictal a favor de Caribe Rx respecto a los productos de GTI. Por consiguiente, tal y como dispone una mayoría de este Tribunal, corresponde modificar la orden de injunction con tal de eliminar la prohibición impuesta a las entidades Grifols respecto a la venta de productos de GTI. Asimismo, estimo adecuado reiterar la procedencia de la prohibición de *41venta con relación a los productos de GBI, para los cuales Caribe Rx poseen una relación de distribución exclusiva.

 La controversia involucra varias entidades Grifols que deben ser diferencia-das, a saber: Grifols, Inc. es una corporación organizada en el estado de Virginia que figura como la matriz de las entidades Grifols USA LLC (Grifols USA), Grifols Bio-logicals, Inc. (GBI) y Grifols Therapeutics, Inc. (GTI).


 Grifols USA y Caribe Rx Service, Inc. (Caribe Rx) renovaron dicho contrato en tres ocasiones, por lo que Caribe Rx tuvo a su cargo la distribución exclusiva de los productos de GBI hasta el 31 de diciembre de 2011.


 El 10 de agosto de 2011 se enmendó el certificado de incorporación de Tale-cris, ante el Departamento de Estado del estado de Delaware, para cambiar su nom-bre a Grifols Therapeutics, Inc. (GTI).


 Véase Apéndice, pág. 867 {“Territory. Subject to Distributor’s compliance with all the terms and conditions of this Agreement, Distributor is, as of the Effective Date, the exclusive Authorized Distributor of Record (“ADR”) for the Products made by Grifols Biological, Inc. and identified in Exhibit A and the non-exclusive ADR for the Products identified in Exhibit B (individually the “Product” or collecti*24vely the “Products”) in Puerto Rico (the “(territory”). Distributor acknowledges that Grifols is unable to grant exclusive distribution rights for the Products made by Grifols Therapeutics Inc. and identified in Exhibit B due to valid pre-existing contracts entered into by the prior owner of such products; and therefore, Distributor shall not make any claim asserting exclusive rights to the Products identified in Exhibit B. Distributor shall resell Products only within the Territory. The Agreement grants no rights to Distributor outside the Territory"). (Énfasis en el original).


 Véase Apéndice, pág. 875 (“Entire Agreement /Waiver. This Agreement constitutes the entire Agreement between the parties with respect to its subject matter and supersedes all prior and contemporaneous understandings and agreements. The terms and conditions of this Agreement may not be waived, modified or amended in any way by conduct, custom or course of dealing; instead, they may be waived only by a written document signed by both parties, The waiver by a party of any term or condition of this Agreement shall not be deemed to be a waiver of any subsequent breach by the other party of the same term or condition or any other term or condition of this Agreement. The subsequent acceptance of performance by a party of any breached term or condition of this Agreement shall not be deemed to be a waiver of any preceding breach by the other party of the same term or condition or any other term or condition of this Agreement, regardless of whether the accepting party knew or did not know of the preceding breach at the time of acceptance of such performance”).


 Véase Apéndice, pág. 867 (“Term; Extended Terms. The Agreement shall remain in effect from the Effective Date until and including the End Date of December 31, 2012 (the “Term”); provided, however, that Distributor shall have the right to renew this Agreement beyond the Term, for subsequent periods of one year (the “Extended Terms”). Should Distributor decide to exercise the right to renew this Agreement beyond the Term, or beyond the conclusion of each of the Extended Terms, it shall notify the Company of its intent to renew the Agreement in writing not later than sixty (60) days prior to the expiration of the Term or the expiration of each of the Extended Terms, as the case may be, but not more than 180 days prior to the expiration of the (term or Extended Terms. As provided in applicable laws and in this Agreement, the Company shall have the right to terminate this Agreement for just cause, at any time, upon Distributor’s repeated failure to comply with the essential obligations of this Agreement. This Agreement may be likewise terminated, at any time, by mutual written consent of the Company and Distributor”).


 Cabe destacar que Cardinal Health 108, corporación organizada en el estado de Tennessee, es una entidad distinta a Cardinal Health PR 120, Inc. (Cardinal Health 120). Esta última es una corporación organizada al amparo de las leyes del Estado Libre Asociado de Puerto Rico. Según las determinaciones de hechos del Tribunal de Primera Instancia, ésta vende productos hemoderivados de varios ma-nufactureros, incluidos los productos de las entidades Grifols, en el mercado de Puerto Rico.


 Las entidades Grifols presentaron ante el Tribunal de Distrito Federal para el Distrito de Puerto Rico un Notice for Removal, aduciendo que dicho foro era el que tenía jurisdicción para resolver la controversia. No obstante, el 31 de octubre de 2013, el Tribunal de Distrito, mediante orden, se declaró sin jurisdicción para aten-der la controversia y devolvió el caso al foro primario. En ese entonces, las entidades Grifols le solicitaron al foro de instancia que resolviera diversas mociones de deses-timación, presentadas ante el Tribunal de Distrito, bajo el fundamento de que el contrato de distribución contenía una cláusula de selección de foro que impedía a este tribunal atender la controversia. El Tribunal de Primera Instancia denegó dicha petición. Finalmente, las entidades Grifols acudieron oportunamente ante el Tribunal de Apelaciones. No obstante, el 14 de abril de 2014, dicho foro emitió una Reso-lución en la que denegó el recurso de certiorari presentado.


 Véase J. Puig Brutau, Fundamentos de derecho civil, 3ra ed., Barcelona, Ed. Bosch, 1988, T. II, Vol. 1, págs. 228-229 (“No se trata de investigar la voluntad interna de uno de los contratantes que no haya podido influir en la determinación de la otra parte contratante. El proceso interpretativo ha de demostrar que, al perfec-cionarse el contrato, las partes adoptaron su decisión en atención a circunstancias que pudieron tener en cuenta. Como dice Lacruz, el intérprete debe investigar la voluntad interna de las partes, pero no para imponerla incondicionalmente, sino para determinar lo que hay de común en la decisión que adopten”). Véase, además, J. Santos Briz, Los contratos civiles: nuevas perspectivas, Granada, Ed. Comares, 1992, págs. 172-173.


 Para propósitos de la Ley Núm. 75 de 24 de junio de 1964, un distribuidor es aquella “[p]ersona realmente interesada en un contrato de distribución por tener efectivamente a su cargo en Puerto Rico la distribución, agencia, concesión o repre-sentación de determinada mercancía o servicio”. 10 LPRA sec. 278. Por otra parte, un principal o concedente es aquella “[p]ersona que otorga un contrato de distribución con un distribuidor”. íd,


 La causa de acción que provee este estatuto puede ser utilizada para proteger tanto contratos de distribución exclusiva como aquellos de distribución no exclusiva. Véanse: Next Step Medical v. Bromedicon et al., 190 DPR 474, 493-494 (2014); P.R. Oil v. Dayco, 164 DPR 486, 502 (2005); Lorenzana v. Gen. Accid. Ins. Co., 154 DPR 547 (2001); San Juan Merc. v. Canadian Transport Co., 108 DPR 211 (1978).


 Un Next Step Medical, supra, además, esclarecimos que la parte peticionaria de este remedio no tiene que necesaria o forzosamente probar lo siguiente: (1) la existencia de daños irreparables; (2) la falta de justa causa para el menoscabo o terminación del vínculo contractual, y (3) la probabilidad de prevalecer en el juicio en su fondo. Esto, como se sabe, sería imperativo si se tratara de un injunction en otro contexto que no fuera al amparo de la ley especial que nos ocupa.


 Surge del expediente que Caribe Rx, al comprar los productos de las enti-dades Grifols, adviene dueño de éstos. Desde entonces, Caribe Rx controla el manejo, *36almacenamiento y reventa de dichos productos. Consecuentemente, éste asume el riesgo de su pérdida o expiración. Por otra parte, Caribe Rx realiza, por ejemplo, aquellas gestiones de cobro pertinentes y asume todo riesgo y pérdida relacionados con el manejo de los referidos productos. Por último, no cabe duda que Caribe Rx realiza, a su costo, diversas gestiones de promoción y mercadeo para aquellas líneas de productos Grifols que maneja. Apéndice, págs. 1272-1273.